Citation Nr: 1300606	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-38 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease for the time period prior to June 14, 2004, and to an initial rating in excess of 20 percent from June 14, 2004 to August 15, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

3.  Entitlement to rating in excess of 20 percent for left knee chondromalacia with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to March 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right knee osteoarthritis and assigned a 10 percent rating effective August 15, 2007, and denied entitlement to a rating in excess of 20 percent for left knee chondromalacia with degenerative joint disease.  The appellant appealed the initial rating assigned for right knee osteoarthritis and the denial of an increased rating for left knee chondromalacia with degenerative joint disease.  

Although an August 2010 rating decision denied service connection for right inguinal hernia, right shoulder pain, and neck pain and the Veteran's representative submitted a notice of disagreement with the August 2010 rating decision in August 2010, in statements from the Veteran dated in August 2010 and September 2010, he indicated that he is only seeking increased ratings for his knee disabilities, and is not seeking service connection for a right inguinal hernia, right shoulder pain, and neck pain.  Therefore, these issues are not being appealed and are not currently before the Board.

The Veteran submitted additional medical evidence in September 2012, which was after the case was certified to the Board.  However, in August 2012, the Veteran submitted a waiver of his right to have any additionally submitted evidence considered by the RO in the first instance and instead opted to request that the Board consider any such additional evidence submitted.  Therefore, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2012). 

In December 2012 the Veteran submitted private medical evidence showing diagnoses of right hip osteoarthritis, a lumbar spine disability, and a hernia.  Therefore, the issues of entitlement to service connection for right hip osteoarthritis, lumbar spine disability, and a hernia may have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these potentially raised issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a written statement received by VA in September 2006, the Veteran withdrew his claim for entitlement to rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease prior to June 14, 2004 and to a rating in excess of 20 percent from June 14, 2004 to August 15, 2007; he specifically stated that he was satisfied with the 20 percent rating.

2.  Throughout the initial evaluation period, Veteran's right knee osteoarthritis is manifested by objective X-ray evidence of degenerative joint disease, by flexion of the right leg to 115 degrees at worst, and by extension of the right leg to 5 degrees at worst.

3.  Throughout the entire appeal period, the Veteran's left knee chondromalacia with degenerative joint disease manifested by objective X-ray evidence of degenerative joint disease, by flexion of the right leg to 115 degrees at worst, and by extension of the right leg to 5 degrees at worst.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease prior to June 14, 2004 and to a rating in excess of 20 percent from June 14, 2004 to August 15, 2007.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for an initial rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5020-5260 (2012).

3.  The criteria for a rating in excess of 20 percent for left knee chondromalacia with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5020-5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Service connection for left knee chondromalacia with degenerative joint disease was granted in an April 2004 rating decision.  A 10 percent rating was assigned effective August 21, 2002.  The Veteran perfected an appeal with respect to the initial 10 percent rating assigned and in an August 2006 rating decision the RO granted an increased rating of 20 percent, effective June 14, 2004.  In a September 2006 written statement, the Veteran indicated that he was in agreement with the 20 percent award and wished to withdraw his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA on September 5, 2006, has withdrawn his appeal for the claim of entitlement to an initial rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease for the period prior to June 14, 2004 and to a rating in excess of 20 percent from June 14, 2004 to August 15, 2007 (the Veteran filed his current claim for increase on August 15, 2007).  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as the purpose that the notice was intended to serve has been fulfilled.  The filing of a notice of disagreement with an initial rating of the disability also does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with respect to the increased initial rating claim for right knee osteoarthritis is non-prejudicial.  See Dingess/Hartman, 19 Vet. App. at 486; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters dated in January 2008, February 2008, and June 2011 satisfied the duty to notify provisions.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The January 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the January 2008 letter was sent prior to the initial unfavorable decision.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA fee basis examinations conducted in February 2008 and August 2011 are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examination report contains the Veteran's reported symptomatology and the clinical findings determined by physical examination, as well as comments on the extent to which functional loss resulted from the Veteran's service-connected knee disabilities.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

	I.  Increased Initial Rating for Right Knee Osteoarthritis

Service connection for the Veteran's right knee osteoarthritis was granted in a July 2008 rating decision, and an initial 10 percent rating was essentially assigned under the provisions of 38 C.F.R. § 4.171a, Diagnostic Code 5003.  (Although the July 2008 rating decision codesheet notes that the right knee osteoarthritis was established under Diagnostic Code 5019, bursitis, the Board notes that bursitis has not been diagnosed.  In any event, Diagnostic Code 5019, which rates bursitis, is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5019.)  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Additionally, VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2012); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59). 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2012).  Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

The medical evidence of record includes a July 2007 medical record from a private physician, Dr. Phillips, which indicates that the Veteran had an MRI of the right knee.  The impression was MRI evidence of degenerative arthritis and degenerative changes in the medial meniscus and probable high grade chronic tear of his anterior cruciate.  Dr. Phillips opined that, in view of the anterior cruciate ligament injury suspected to be chronic, it is most likely that the injury occurred when the Veteran had his Jeep injury many years ago, and his ensuing meniscal changes and tricompartmental arthritis are a consequence of that.   The MRI report reflects that a small effusion was present.  There was a medial meniscus posterior horn and body complex tear seen extending to the inferior articular surface and free edge.  The lateral meniscus showed a nondisplaced radial tear along the lateral meniscal body.  The posterior cruciate ligament, extensor mechanism, medial and lateral collateral ligament complex were intact..  There was abnormal signal present in the anterior cruciate ligament suggesting at least a high-grade partial tear.  There was moderate tricompartment osteoarthritis.  

A November 2007 VA treatment record notes that examination revealed tenderness and minimal swelling of the right knee.  Range of motion was full.

A February 2008 VA fee basis examination report reflects that examination of the right knee was normal without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, locking pain, or ankylosis.  There was palpable crepitus in the right knee.  On range of motion testing, flexion of the right knee was to 140 degrees without pain.  Extension was to zero degrees without pain.  The examiner stated that after repetitive motion, the range of motion of the right knee was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral joint lines (menisci) was normal.  There was no evidence of genu recurvatum.

A July 2008 private treatment record from Dr. Phillips notes that the right knee osteoarthritis is moderately severe.  On examination there was no varus or valgus laxity.  There was no varus deformity.  Extension was full on the right.  Flexion of the right knee was to 115 degrees.  The Veteran was prescribed a hinged brace on the right side.  

A July 2010 private treatment record from Dr. Phillips notes that the Veteran has mild degenerative arthritis of the right knee.  Extension was full on the right side and flexion was to 120 degrees without effusion or crepitation.  Dr. Phillips stated that there was no collateral or cruciate laxity and McMurray's test was negative for the right knee.

A July 2011 private treatment record from Dr. Higgins notes that the Veteran had a good response to the injection for his right knee given one year ago.  Pain is present with activity and relieved with rest.  Physical examination revealed a slightly antalgic gait favoring both knees.  The knees were with tender osteophytes over the medial and lateral femoral condyles.  Range of motion was from 5 degrees of extension to 120 degrees of flexion.  Varus and valgus stability and patellar tracking were good.  Clinical alignment was essentially neutral.  X-rays showed early advanced degenerative arthritis in the lateral compartment of the right knee with slight genu valgum and early advanced degenerative changes of the patellofemoral and medial compartments.  The impression was right knee arthritis.  

An August 2011 VA fee-basis examination report notes that the Veteran reported right knee weakness, stiffness, giving way, and lack of endurance.  He indicated that he does not experience swelling, heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, or dislocation.  He reportedly experiences flare-ups as often as 10 times a day and each flare-up lasts five hours.  The flare-ups are precipitated by physical activity and they can occur spontaneously.  Flare-ups are alleviated spontaneously and also can be alleviated by Aleve, Motrin, or Meloxicam and steroid injection.  During a flare-up the Veteran experiences giving way of the knees requiring braces, limited ambulation, and difficulty walking.  He has never been hospitalized and has not had surgery.  This condition has not resulted in any incapacitation in the past 12 months.  On examination the Veteran was noted to walk with a normal gait.  He requires a brace on the right knee for support.  He does not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.  Examination revealed weakness and tenderness of the right knee.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Examination further revealed no locking pain, genu recurvatum, or crepitus.  Range of motion testing of the right knee was from zero degrees of extension to 140 degrees of flexion.  Repetitive motion revealed the same range of motion, without additional loss.  The examiner stated that the right knee joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.

A September 2012 private medical record from Dr. Higgins reflects that the Veteran underwent an injection for his right knee.  Current X-rays showed advanced arthritis changes in the medial compartment with near bone-on-bone changes.  In mid flexion views the lateral patellofemoral compartments were with moderate to early advanced degenerative changes.  There were no lytic changes and no fractures.  The Veteran complained of right knee pain.  The Veteran noted occasional swelling, but no mechanical symptoms.  On examination he had a slightly antalgic gait favoring the left knee over the right.  The right knee was with a slight effusion.  There was tenderness to the medial femoral condyle.  Flexion was to 120 degrees and extension was to 5 degrees.  The patella tracked well with moderate crepitus.  The knee was stable.  

Limitation of motion of the leg is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Limitation of flexion of the right leg was to no less than 115 degrees at any time during the initial evaluation period.  It was 140 degrees at the February 2008 and August 2011 VA fee basis examinations.  A July 2008 private treatment record indicates that flexion was to 115 degrees.  Flexion was to 120 degrees in July 2010 and September 2012.  In sum, the Veteran's right knee osteoarthritis is manifested by limitation in motion consisting of flexion to no less than 115 degrees.  The findings as to the limitation of right knee flexion results in a noncompensable evaluation throughout the pendency of this appeal.  Consequently, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee osteoarthritis is not warranted based on limitation of knee flexion. 

Similarly, limitation of extension of the right leg was to no more than five degrees at any time throughout the initial evaluation period.  It was full, to zero degrees at both the February 2008 and August 2011 VA fee basis examinations, as well as at private medical appointments in July 2008 and July 2010.  It was limited to five degrees according to private treatment records dated in July 2011 and September 2012.  In sum, the Veteran's right knee osteoarthritis has, at most, been limited to 5 degrees of extension.  Consequently, the Veteran is not shown to have limitation of extension to warrant a compensable evaluation.  Accordingly, an initial evaluation in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's right knee osteoarthritis. 

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges the Veteran's complaints of pain with walking and with activity, as well as complaints of weakness, stiffness, giving way and lack of endurance.  Although the medical evidence shows some tenderness of the right knee, in general the Veteran's range of motion testing was accomplished without pain in the right knee.  At the February 2011 VA fee basis examination, the Veteran reported no pain on range of motion testing and the VA examiner opined that after repetitive motion, the range of motion of the right knee was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, while the August 2011 VA fee basis examination report reflects the Veteran complaints of frequent flare-ups which cause limited ambulation and difficulty walking, the VA examiner noted that the Veteran had no additional limitation of motion after repetitive range of motion testing as a result of pain, fatigue, weakness, lack of endurance or incoordination.  The private medical evidence does not reflect any pain on motion or additional functional loss due to pain or any other factors, to include of repetitive use or during flare-ups.  Ultimately, the evidence does not establish that the documented symptomatology constitutes functional loss beyond that contemplated by the assigned rating.  Accordingly, an increased rating is not warranted on the basis of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Consideration has also been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence reveals that there is no instability of the Veteran's right knee joint on examination.  Although the Veteran has complained of giving way of the right knee and the evidence reflects that he wears a hinged brace on his right knee, the medical evidence of record consistently reflects that there is no right knee instability.  Notably, examination of all ligaments was normal in February 2008.  The July 2008 private treatment record notes no varus or valgus laxity.  The July 2010 private treatment record reflects that there was no collateral or cruciate laxity and McMurray's test was negative.  The July 2011 private treatment record reflects that varus and valgus stability was good.  The August 2011 VA fee-basis examination report also notes that all tests for ligaments stability were within normal limits.  Finally, the September 2012 private treatment record reflects that the right knee was stable.  Therefore, there is no evidence of recurrent subluxation or lateral instability.  Consequently, a separate rating on this basis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

Additionally, the VA outpatient treatment records, private treatment records, and VA fee basis examination reports of record do not establish the existence of right knee ankylosis.  Instead, the Veteran retains useful, near full range of motion of his right knee joint.  Therefore, a higher rating on the basis of ankylosis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).  

The Board has also considered whether the Veteran could receive a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The medical evidence does not reflect of dislocation or removal of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board recognizes that the July 2007 MRI report reflects that there is evidence of complex tear of the medial meniscus posterior horn and body nondisplaced.  However, locking and effusion were not found at the February 2008 VA fee basis examination, the Veteran stated that he did not experience locking or effusions at the August 2011 VA fee basis examination, according to a September 2012 private treatment record the Veteran noted no mechanical symptoms, and a July 2010 private treatment record notes that a right knee effusion was not present on examination.  The July 2007 MRI showed a slight effusion and the September 2012 private treatment record notes that the right knee had a slight effusion; however, as previously noted, the evidence does not show locking.  Moreover, with only these two isolated findings of effusion, the evidence does not show that there are frequent episodes of effusion into the joint.  In sum, the evidence does not show frequent episodes of locking or effusions; therefore, a higher rating under Diagnostic Code 5258 is not for application.  

The evidence also does not reflect impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2012). 

Finally, evaluations greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2012).

In sum, the preponderance of the evidence is against the assignment of greater than a 10 percent rating for right knee arthritis at any point during the initial evaluation period.  See Fenderson, 12 Vet. App. 119, 126 (1999).  There is no doubt to be resolved, and ratings higher or separate from the currently assigned rating are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right knee symptoms are more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, and his friends and family are competent to provide evidence regarding what they witnessed.  However, the Board has addressed the Veteran's reported symptoms and the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased right knee symptomatology.

II.  Increased Rating for Left Knee Chondromalacia with Degenerative Joint Disease

Service connection for left knee chondromalacia with degenerative joint disease was granted in an April 2004 rating decision.  A 10 percent rating was assigned effective August 21, 2002.  The Veteran perfected an appeal with respect to the initial 10 percent rating assigned and in August 2006 the RO granted an increased rating of 20 percent, effective June 14, 2004.  In a September 2006 written statement, the Veteran indicated that he was in agreement with the 20 percent award and wished to withdraw his appeal.  He filed the instant claim for an increased rating for his left knee chondromalacia with degenerative joint disease in August 2007.  Therefore, throughout the entire period on appeal, the left knee chondromalacia with degenerative joint disease has been rated as 20 percent disabling.  In the July 2008 rating decision codesheet, it states that the disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion of the leg.  However, in the body of the rating decision, it notes that the 20 percent rating is based upon dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board will consider all applicable diagnostic codes in its analysis below.

The medical evidence of record includes a November 2007 VA treatment record notes that examination revealed persistent tenderness with swelling of the left knee.  Range of motion was full.

A July 2008 private medical record from Dr. Phillips notes that the left knee has patellofemoral compartment disease.  Physical examination revealed no varus or valgus laxity on the left, and no varus deformity.  Extension of the left knee was full and flexion was to 115.  There was mild patellofemoral crepitation.  The Veteran was noted to walk without a limp.  His is prescribed a patella tracking brace on the left.  

A July 2010 private treatment record from Dr. Phillips notes that the Veteran has mild degenerative arthritis of the left knee with narrowing of his medial joint space.  Extension was full on the left side and flexion was to 120 degrees without effusion or crepitation.  Dr. Phillips stated that there was no collateral or cruciate laxity and McMurray's test was negative for the left knee.

A July 2011 private treatment record from Dr. Higgins notes that the Veteran had a good response to the injection for his left knee given one year ago.  Pain is present with activity and relieved with rest.  Physical examination revealed a slightly antalgic gait favoring both knees.  The knees were with tender osteophytes over the medial and lateral femoral condyles.  Range of motion was from 5 degrees of extension to 120 degrees of flexion.  Varus and valgus stability and patellar tracking were good.  Clinical alignment was essentially neutral.  X-rays showed early advanced degenerative arthritis in the lateral compartment of the left knee with slight genu valgum and early advanced degenerative changes of the patellofemoral and medial compartments.  The impression was left knee arthritis.  

An August 2011 VA fee basis examination report notes that the Veteran reported left knee weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain.  He indicated that he does not experience swelling, heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  He reportedly experiences flare-ups as often as 10 times a day and each flare-up lasts five hours.  The flare-ups are precipitated by physical activity.  Flare-ups are alleviated spontaneously and also can be alleviated by Aleve, Motrin, or Meloxicam and steroid injection.  During a flare-up the Veteran experiences giving way of the knees requiring braces, difficulty walking, and difficulty standing.  He has never been hospitalized and has not had surgery.  This condition has not resulted in any incapacitation in the past 12 months.  On examination the Veteran was noted to walk with a normal gait.  He requires a brace on the left knee.  He does not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.  Examination revealed weakness and tenderness of the left knee.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Examination further revealed no locking pain, genu recurvatum, or crepitus.  Range of motion testing of the left knee was from zero degrees of extension to 140 degrees of flexion.  Repetitive motion revealed the same range of motion, without additional loss.  The examiner stated that the left knee joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.

A September 2012 private medical record from Dr. Higgins reflects that the Veteran underwent an injection for his left knee.  Current X-rays showed progression of osteoarthritis in all three compartments of the knee with bone-on-bone changes on the flexion views in the medial compartment.  The Veteran complained of left knee pain.  The Veteran noted occasional swelling, but no mechanical symptoms.  On examination he had a slightly antalgic gait favoring the left knee over the right.  The left knee was with a slight effusion.  There was tenderness to the medial femoral condyle.  Flexion was to 120 degrees and extension was to 5 degrees.  The patella tracked well with moderate crepitus.  The knee was stable.  

As previously noted, limitation of motion of the leg is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Limitation of flexion of the left leg was to no less than 115 degrees at any time during the initial evaluation period.  It was 140 degrees at the February 2008 and August 2011 VA fee basis examinations.  A July 2008 private treatment record indicates that flexion was to 115 degrees.  Flexion was to 120 degrees in July 2010 and September 2012.  In sum, the Veteran's left knee chondromalacia with degenerative joint disease is manifested by limitation in motion consisting of flexion to no less than 115 degrees.  The findings as to the limitation of left knee flexion results in a noncompensable evaluation throughout the pendency of this appeal.  Consequently, the Board finds that an evaluation in excess of 20 percent for the Veteran's left knee chondromalacia with degenerative joint disease is not warranted based on limitation of knee flexion. 

Similarly, limitation of extension of the left leg was to no more than five degrees at any time throughout the initial evaluation period.  It was full, to zero degrees at both the February 2008 and August 2011 VA fee-basis examinations, as well as at private medical appointments in July 2008 and July 2010.  It was limited to five degrees according to private treatment records dated in July 2011 and September 2012.  In sum, the Veteran's left knee chondromalacia with degenerative joint disease has, at most been limited to 5 degrees of extension.  Consequently, the Veteran has not shown to have limitation of extension to warrant a compensable evaluation.  Accordingly, an initial evaluation in excess of 20 percent is not warranted based on limitation of knee extension for the Veteran's left knee chondromalacia with degenerative joint disease. 

The Board has also considered whether there is any additional functional loss not contemplated in the current 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges the Veteran's complaints of pain with walking and with activity, as well as complaints of weakness, stiffness, giving way and lack of endurance.  Although the medical evidence shows some tenderness of the left knee, in general the Veteran's range of motion testing was accomplished without pain in the left knee.  At the February 2011 VA fee-basis examination, the Veteran reported no pain on range of motion testing and the VA examiner opined that after repetitive motion, the range of motion of the left knee was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, while the August 2011 VA fee-basis examination report reflects the Veteran complaints of frequent flare-ups which cause limited ambulation and difficulty walking, the VA examiner noted that the Veteran had no additional limitation of motion after repetitive range of motion testing as a result of pain, fatigue, weakness, lack of endurance or incoordination.  The private medical evidence does not reflect any pain on motion or additional functional loss due to pain or any other factors, to include of repetitive use or during flare-ups.  Ultimately, the evidence does not establish that the documented symptomatology constitutes functional loss beyond that contemplated by the assigned rating.  Accordingly, an increased rating is not warranted on the basis of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Consideration has also been given to an increased evaluation under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence reveals that there was no instability of the Veteran's left knee joint on examination.  Although the Veteran has complained of giving way of the left knee and the evidence reflects that he wears a tracking brace on his left knee, the medical evidence of record consistently reflects that there is no left knee instability.  Notably, examination of all ligaments was normal in February 2008.  The July 2008 private treatment record notes no varus or valgus laxity.  The July 2010 private treatment record reflects that there was no collateral or cruciate laxity and McMurray's test was negative.  The July 2011 private treatment record reflects that varus and valgus stability was good.  The August 2011 VA fee basis examination report also notes that all tests for ligaments stability were within normal limits.  Finally, the September 2012 private treatment record reflects that the left knee was stable.  Therefore, there is no evidence of recurrent subluxation or lateral instability.  Consequently, a higher rating on this basis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

Additionally, the VA outpatient treatment records, private treatment records, and VA fee-basis examination reports of record do not establish the existence of left knee ankylosis.  Instead, the Veteran retains useful, near full range of motion of his left knee joint.  Therefore, a higher rating on this basis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).  

The Veteran is already receiving the maximum allowable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The evidence also does not reflect impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2012). 

In sum, the preponderance of the evidence is against the assignment of greater than a 20 percent rating for left knee chondromalacia with degenerative joint disease at any point during the appeal period.  See Hart, 21 Vet. App. 505 (2007).  There is no doubt to be resolved, and a rating higher or separate from the currently assigned rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his left knee symptoms are more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, and his friends and family are competent to provide evidence regarding what they witnessed.  However, the Board has addressed the Veteran's reported symptoms and the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased left knee symptomatology.

      III.  Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings for the Veteran's right and left knee disabilities are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of knee disabilities, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's right and left knee disabilities.  The record does not reflect that the Veteran has required hospitalization for treatment of either knee disability.  The evidence suggests that the Veteran is currently unemployed due to retirement as a result of his age and there is otherwise no evidence that his knee disabilities would otherwise markedly interferes with his employment.  In any event, the basis of the VA Rating Schedule is to compensate for the interference that each individual disability causes with employment.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disabilities.  Thus, no extraschedular referral is required.

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently unemployed based upon his age.  He has not alleged that he cannot work as a result of his service-connected disabilities, and the medical evidence does not show that he cannot work as a result of his service-connected disabilities.  Accordingly, the issue of TDIU has not been raised in this case. 










ORDER

The appeal for the claim of entitlement to an initial rating in excess of 10 percent for left knee chondromalacia with degenerative joint disease for the time period prior to June 14, 2004, and to an initial rating in excess of 20 percent from June 14, 2004 to August 15, 2007, is dismissed.

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis is denied.

Entitlement to rating in excess of 20 percent for left knee chondromalacia with degenerative joint disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


